Atkinson, J.
The correctness of the ruling depends upon the right of the plaintiffs, ten years after the rendition of the verdict and decree, to have them set aside on the ground of attack urged against them. It is alleged, in the first place, that the verdict is void, because it was not authorized by the pleadings, and was against public policy. The case was brought to the superior court by appeal, and the petition for probate filed by the propounders and the caveat filed by the objector constituted the pleadings. The grounds of caveat, considered in connection with the petition, were sufficient to raise issues upon which an entire intestacy, or an intestacy merely as to Mrs. Cox, might be declared. The verdict, therefore, was not subject to the objection that it was void in its entirety, on the ground that there-were no pleadings to authorize it. Nor was it void on the ground that the court was without jurisdiction, or that it was violative of public policy. All the legatees and heirs and the propounders, now plaintiffs, were before the court and laboring under no legal disability, and, there being issues which might defeat the will in whole or in part, agreed with the caveatrix on terms which saved the will in part and set it aside in part. The fact that the verdict also purported to give effect to what all the other parties agreed the caveatrix should take would not destroy it, certainly not in so far as it affected the parties to the case, or their privies in estate. It is urged that there was no consent for such verdict and decree by the parties, but that they were obtained 'by fraud and collusion between the caveatrix and the attorney for the propounders of the will. It is alleged that the propounders were present at the trial, and it is not entirely clear how or why they did not have full knowledge of the verdict and decree. It is not to be presumed that they were clandestinely rendered by the court. The plaintiffs at least knew that a verdict and decree had been rendered, and it was inexcusable laches for them to wait a period of ten years before instituting equitable proceedings to set it aside- or have it declared void. While the petition referred to a number of matters, so far as the plaintiffs are concerned they depended upon *726upsetting the verdict and decree to which reference has been made; and the judge did not err in dismissing the petition on general'demurrer.

Judgment affirmed.


All the Justices concur, except Lumpkm, J., disqualified, and Hill, J., not presiding.